Citation Nr: 1818071	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Veteran testified at a Decision Review Officer (DRO) hearing.  A transcript of the proceeding is in the record.  

This matter was previously before the Board in July 2015, when it was remanded for additional evidentiary development, and September 2016, the appeal was denied.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In an October 2017 Memorandum Decision, the Court vacated the September 2016 Board decision and remanded the case for further development and readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2017 Memorandum Decision found that remand was required for the Board to obtain a VA examination that adequately considers the Veteran's medical history.  Specifically, whether the Veteran's "continuous apathy that led to his discharge was caused by an underlying acquired psychiatric condition."  Accordingly, the matter is remanded to obtain such an examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please associate updated private and VA mental health records with the record on appeal.

2.  After the above development is completed, the Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorders diagnosed since this claim was filed in January 2013.  The claims file must be made available to the examiner for review, and the examiner should review it in detail for important information to help with responding to the opinions requested below.  All necessary testing, including any psychological testing deemed necessary, should be conducted to help ascertain all appropriate psychiatric diagnoses. 

a.  Please identify all psychiatric disorders diagnosed since January 2013, to include depression and PTSD. 

b.  Please clearly indicate whether the official DSM-5 criteria for a diagnosis of PTSD have been met, and adequately explain why or why not, providing supporting details.  

c.  If a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is causally related to the Veteran's reports of harassment and personal assaults in service, to include any indication of behavior changes following the reported incidents.  Please also address whether the Veteran's "continuous apathy that led to his discharge was caused by an underlying acquired psychiatric condition."

d.  Regardless of whether a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder, to include depression, is causally related to service. Please also address whether the Veteran's "continuous apathy that led to his discharge was caused by an underlying acquired psychiatric condition."

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

